DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is a Final Office Action, in response to the communication received on 05/04/2021. The amendments of claims 1-20  are acknowledged. Therefore, Claims  1-20 are pending and have been considered below.
 
Claim Rejections - 35 USC § 101
	Responsive to Applicant’s amendments with respect to claims 13, the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter, has been withdrawn.

Claim Rejections - 35 USC § 112 Second Paragraph
	Responsive to Applicant’s amendments with respect to claims 1, 13 and 20, the Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action has been withdrawn. However, amendment to claims 1, 13 and 20 warrant a new 112 Second Paragraph rejection.


Response to Arguments

Applicant's arguments filed on 05/04/2021 have been fully considered but they are not persuasive.
	Regarding the arguments  bridging page 10, last second paragraph to page 1st  paragraph, that, “determining a first intermediate location associated with the first location and  a second intermediate location associated with the second location, the firstPage 10 of 12 Appl. No.: 16/206,999 intermediate location and the second intermediate location further associated with using one or more personal mobility vehicles during the transportation... [and] matching, by the dynamic transportation matching system, the transportation requestor with the lane-constrained vehicle and at least one of the first personal mobility vehicle or the second personal mobility vehicle based on the estimating, wherein the matching is performed to minimize the overall travel time from the first location to the second location.”  It is still the Examiner’s position there is such a suggestion at least in  Liu et al., [0036].
	Regarding the arguments  on page 11, third paragraph that, “references do not teach at least that "the first intermediate location and the second  intermediate location are determined to minimize a travel time between the first location and the second location". It is still the Examiner’s position  that, "the first intermediate location and the second intermediate location are determined to minimize a travel time between the first location and the second location" has NOT been  recited in any amended  claim. Therefore, it is moot.
	Regarding the arguments  on page 11, third paragraph that,  "the matching is performed to minimize an overall travel  time from the first location to the second 

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

a first travel time and a second travel time for completing the transportation request, wherein the first travel time is associated with using a first personal mobility vehicle for transportation from the first location to the first intermediate location or the second intermediate location and the lane-constrained vehicle for transportation from the first intermediate location or the second intermediate location to the second location, respectively, and the second travel time is associated with using the lane-constrained vehicle for transportation from the first location to the first intermediate location or the second intermediate location and a second personal mobility vehicle for transportation from the first intermediate location or the second intermediate location to the second location, respectively;” There is NO support of this in the disclosure.
Appropriate correction and/or clarification of the above described claim limitations is respectfully requested. In response to these rejections, the applicant should reference where in the specification as originally filed the noted limitations are sufficiently enabled so as to allow one of ordinary skill in the art to make and use the invention as claimed. The applicant is reminded that no new matter should be introduced in response to these rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1, 13 and 20 the limitations, “estimating a first travel time and a second travel time for completing the transportation request, wherein the first travel time is associated with using a first personal mobility vehicle for transportation from the first location to the first intermediate location or the second intermediate location and the lane-constrained vehicle for transportation from the first intermediate location or the second intermediate location to the second location, respectively” renders the claim indefinite,  because it is  ambiguous.
Because , first travel time is travelling from first location to first intermediate location in mobility vehicle, then travel in car to second intermediate  location, how can  it be first travel time from first location to second intermediate location? Also the lane-constrained vehicle travels from first intermediate location to second intermediate location, how can it travel  from second intermediate location to second location, that distance is traveled by mobility vehicle.
Appropriate clarification is required.

 And the limitations,  “the second travel time is associated with using the lane-constrained vehicle for transportation from the first location to the first intermediate location or the second intermediate location and a second personal mobility vehicle for transportation from the first intermediate location or the second intermediate location to the second location, respectively;” renders the claim indefinite, because it is ambiguous.
Appropriate clarification is required.
 
In claims 1, 13 and 20, the recitation,  “matching, by the dynamic transportation matching system, the transportation requestor   with the lane-constrained vehicle and at least one of the first Page 2 of 12Appl. No.: 16/206,999personal mobility vehicle or the second personal mobility vehicle based on the estimating.” Renders the claim indefinite, since it  is  not clear,  based on estimating of what criteria? Based on first travel time or second travel time or else.
Appropriate clarification is  required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erez et al. (USP 2016/0231129)  in view of  Liu et al. (USP 2016/0320198) in view of  
Yan ( USP 2017/0364995)  in view of Grochocki, Jr. et al. ( USP 2018/0094943).
As Per Claim 1, Erez et al. ( Erez) teaches, a computer-implemented method (via public and ordered transportation  trip planning) comprising: receiving, by a dynamic transportation matching system   (pubic/ordered trip system (POTS, Fig.1,2))and from a computing device of a transportation requestor, a transportation request for transportation from a first location to a second location; ( [0028-0029], Ref. Claim 1); identifying, by the dynamic transportation matching system, a lane-constrained vehicle associated with a transportation provider  ( ordered transportation service) computing device for use in completing the transportation request; (Fig.2)[0030-0032], Ref. Claims 1-6) [0025]).

As best understood  Liu et al. (Liu) teaches, ridesharing routing using contextual constraints, wherein, determining  a first intermediate location associated with the first location and a second intermediate location associated with the second location, the first intermediate location and the second intermediate location further associated with using one or more personal mobility vehicles during the transportation; ( [0036]); estimating a first travel time and a second travel time for completing the transportation request, wherein the first travel time is associated with using a first personal mobility vehicle for transportation from the first location to the first intermediate location or the second intermediate location and the lane-constrained vehicle for transportation from  ( via multi-modal transportation system 200 being capable of   determining  travel time through multi-modal routing engine 216 and “multi-modal routing engine 216 may be configured to identify travel times and  paths 206 for a specific trip, as well as to identify and update routes 226”, [0046]) [0035-0054]).
And in  a related field of  Art, Yan teaches,  a vehicle-mounted terminal, charging pile, electric bicycle  and  rental system and method , wherein, identifying,   a personal mobility vehicle associated with a personal mobility vehicle computing device for use in completing the transportation request (Yian : via  Abstract, [0052], [0069-0075],also see  [0005], [0026-0029], Figs. 1-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Erez and Liu  and Yan   before him at the time filing, to modify the systems of Erez, to include the  ridesharing routing teachings  (multi-modal transportation system) of Liu and  Electric Bicycle rental teachings of Yan  and configure with the system of Erez in order to acquire multi-modal  transportation system with multi-modal hubs and  ‘Electric Bicycle with computing device’ and using multi-modal transportation system for renting electric Bicycle when need as a means of transportation.   Computing travel time form home to hub by electric bicycle and from hub to destination hub from multi-modal routing engine 216. Motivation to combine the two teachings is, to achieve  a 
However, Erez in view of Liu and Yan does not explicitly teach, matching, by the dynamic transportation matching system, the transportation requestor with  the lane-constrained vehicle and at least one of the first Page 2 of 12Appl. No.: 16/206,999personal mobility vehicle or the second personal mobility vehicle .
In a related field of art, Kislovskiy  et al. ( Kislovskiy) teaches, an on-demand transportation management system 201  being coupled with an Av Software Management System 200.  The AV Software Management system being embedded with matching engine 255, wherein, “the matching engine 255 can utilize the trip classification 254 to filter through a candidate set of vehicles for the transport request, and select an optimal vehicle to ultimately service the transport request”,[0064-0065], [0052-0053], Fig. 2. Also  see [0056-0058]). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Erez and Liu  and Yan and Kislovskiy  before him at the time filing, to modify the  combinations and include the on-demand transportation service teachings (matching engine 255)   to match multimodal vehicles (including bicycle) to facilitate  rider’s journey to  destination when there is road conditions /traffic conditions presented  ([0057]).
However,  Erez in view of   Liu  and Yan and Kislovskiy does not explicitly  teach,
based on the estimating, wherein the matching is performed to minimize the overall travel time from the first location  to the second location.
Examiner interprets due to a traffic situation (collision or accident or  road blockage or  traffic congestion) in the road, the rider leaving car at traffic situation place,  and using a bicycle to reach to destination to minimize travel  time.

In related field of Art, Grochocki  Jr. et al. ( Grochocki) teaches,  generating personalized routes with user route preferences, wherein, based on the estimating, wherein the matching is performed to minimize the overall travel time from the first location  to the second location (via routing server 105 being coupled with server accessible database 107, and  107 being embedded with route deviation information 114, deviation segments 132 , detecting any shortcut  due to traffic congestion  for bicycle mode of transportation, ([0028],  also see  [0027],[0033-0034], [0054-000060], [0023], [0024], Figs. 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Erez and Liu  and Yan and Kislovskiy  and Grochocki   before him at the time filing, to modify the  combinations and include the generating personalized routes with user route preferences teachings ( the systems and  server accessible database 107)  of Grochocki and configure with the combination in order to find a deviation segment route ( i.e. shortcut route)  (e.g. a bicycle route) when traffic situation is presented and adopting riding a bicycle  through the deviation route to arrive at destination without being late. Motivation to combine the two teachings is, in traffic situation, leaving current  car and using other mode of transportation (i.e., bicycle) using deviation route to arrive at destination without delay (i.e., save trip time).

As per Claim 2, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 1. However, Erez  in view of  Liu,    Yan, Kislovskiy  and Grochocki  teaches, determining, by the dynamic transportation matching system, that there is lane- constrained vehicle traffic   within a threshold distance   to the first location; (Liu : via identifying  traffic situation at the  First location i.e. Origin hub : 202-A , Fig. 2A, [0039], [0045], (vai current traffic condition [0046], road closure [0049], [0051], [0052], significant traffic anomaly [0063]), ([0035-0039]); and identifying, by the dynamic transportation matching system  (Liu: system 200),the first  an intermediate location (Hub 202-B) away from the first location (Hub 202-A, Fig.2A), the first  intermediate location being outside of the lane-constrained vehicle traffic ( Hub 202-A). ( Liu :via intermediate location being hub 202-B,  away from First location 204 A, Fig.2A; [0035-0039]).
 
As per Claim 3, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 2. However, Erez  in view of  d Liu  and Yan and Kislovskiy  and Grochocki  teaches, wherein identifying the first intermediate location further includes determining that a distance between the first location and the first intermediate location is travelable by the first personal mobility vehicle, ( Liu : via renting/riding bicycle from first location (i.e., origin, Hub 202-A) and any intermediate location ( Hub-202-B) , and that distance can be traversed by riding bicycle, [0035-0036], [0037-0039]).  

As per Claim 4, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 2. However, Erez  in view of  d Liu  and Yan and Kislovskiy  and Grochocki  teaches, wherein identifying the first intermediate location further includes determining that a route between the first location and the first intermediate location is travelable by the first personal mobility vehicle, ( Liu :  “determine an alternate route for the user in accordance with the constraint, as altered; and send an update to a mobile device of the user indicating the alternate route”, Abstract; “determine an alternate route for the user in accordance with the constraint”,[0003][0004], [0035-0039]), See Fig. 2A).

As per Claim 5, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 2. However, Erez  in view of  d Liu  and Yan and Kislovskiy  and Grochocki  teaches, wherein identifying the first intermediate location further includes determining that rendezvousing of the transportation requestor with the lane-constrained vehicle is accomplishable at the first intermediate location (Liu : vai getting vehicle 102 at 204-B , Fig. 2A) (via “the multi-modal transportation system 200 may include multi-modal hubs 202-A through 202-F (collectively 202). The multi-modal hubs 202 may be connected by mass transportation systems 204”, [0035]” and vehicle 102 is also located at HUB202-F., See Fig. 2A) See  [0035-0039]).
As per Claim 6, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 2. However, Erez  in view of  d Liu  and Yan and Kislovskiy  and Grochocki  teaches, wherein identifying the first intermediate (Liu : via ride-sharing services, vehicle rental services, and bike rental services.[0036], [0001] Fig.2A), [0017], [0038], [0039], [0040], [0041]) and  wherein the first intermediate location is a pickup location for the shared ride. ( Liu : Pick up location hub 202-B, Fig.2A, [0035-0036] [0037-0039]).  

As per Claim 7, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 2. However, Erez  in view of  d Liu  and Yan and Kislovskiy  and Grochocki  teaches, wherein the first personal mobility vehicle transports the transportation requestor from the first location to the first intermediate location; and wherein the lane-constrained vehicle transports the transportation requestor from the first intermediate location to one of the second location or the second intermediate location, (Liu :via renting/riding bicycle  from Hub 202-A  riding to Hub 202-B then renting car 102  from  Hub 202-F to a destination, Fig. 2A, [0035-0039]).
As per Claim 8, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 7. However, Erez  in view of  d Liu  and Yan and Kislovskiy  and Grochocki  teaches, wherein at least one attribute of the first personal mobility vehicle ( via bicycle)  indicates that the first personal mobility vehicle is located within a threshold distance of the first location (Hub 202-A); and wherein at least one attribute of the lane-constrained vehicle indicates that the lane- constrained vehicle ( vai car 102)  is located at the first intermediate location. ( in Hub 202-B), ( via “the multi-modal transportation system 200 may include multi-modal hubs 202-A through 202-F (collectively 202). The multi-modal hubs 202 may be connected by mass transportation systems 204”, [0035]” and  car 102, bicycle is also located at HUB202-B. See Fig. 2A)), [0035-0036], [0037-0039], See Fig. 2A)). 

As per Claim 9, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 7. However, Erez  in view of  d Liu  and Yan and Kislovskiy  and Grochocki  teaches, wherein matching the transportation requestor with the first personal mobility vehicle and the lane-constrained vehicle further comprises (Kislovskiy : via matching [0064-0065], [0052-0053], Fig. 2. Also see [0056-0058]) and (Liu : [0035-0036]).
However, Erez  in view of   Liu  and Yan and Kislovskiy  and Grochocki  does not explicitly teach,   predicting that the first personal mobility vehicle will arrive at the first intermediate location in sufficient time to allow a transfer of the transportation requestor from the first personal mobility vehicle to the lane-constrained vehicle.
However, Liu teaches, via “the multi-modal transportation system 200 may include multi-modal hubs 202-A through 202-F (collectively 202). The multi-modal hubs 202 may be connected by mass transportation systems 204”, [0035]”  so vehicle 102 is  also located at HUB 202-B and other HUBs, See Fig. 2A)). The  Hub 200 (including Hubs 202  A-F) having vehicles 102, 204 (A-D) for multi-modal transportation. 	Therefore, it would have been obvious  to one ordinary skill in the art to recognize that  when the rider  rides a bicycle  from  HUB 202 –A, and when he arrives 

As per Claim 10, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 2. However, Erez  in view of  d Liu  and Yan and Kislovskiy  and Grochocki  teaches, wherein the lane-constrained vehicle transports the transportation requestor from the first intermediate location to one of the second location or the second intermediate location; and wherein the second personal mobility vehicle transports the transportation requestor from the second intermediate location to the second   location.  (Liu : via “the multi-modal transportation system 200 may include multi-modal hubs 202-A through 202-F (collectively 202). The multi-modal hubs 202 may be connected by mass transportation systems 204”, [0035]” and vehicle 102, Bicycle are also located  at HUB202-F., See Fig. 2A),  (Liu : via   the second location being  HUB 202-F. Then  the rider will  drive  vehicle 102  from HUB 202-F to  intermediate location HUB 202-B , then he will ride in Bicycle  from Hub-202-B to first location 202-A,  [0035-0039], See Fig. 2A).

As per Claim 11, Erez  as modified by Liu  and Yan and Kislovskiy  and Grochocki  teaches the limitation of Claim 10. However, Erez  in view of  d Liu  and Yan and Kislovskiy  and Grochocki  teaches, wherein at least one attribute of the second personal mobility vehicle indicates that the second personal mobility vehicle is located within a threshold distance of the second  intermediate location; ( Liu : via “the multi-modal transportation system 200 may include multi-modal hubs 202-A through 202-F (collectively 202). The multi-modal hubs 202 may be connected by mass transportation systems 204”, [0035]” and bicycle is at HUB202-B. See Fig. 2A) and Page 4 of 12Appl. No.: 16/206,999wherein the at least one attribute of the lane-constrained vehicle indicates that the lane- constrained vehicle is travelling to the one of the second location or the second intermediate location (Liu : via “the multi-modal transportation system 200 may include multi-modal hubs 202-A through 202-F (collectively 202). The multi-modal hubs 202 may be connected by mass transportation systems 204”, [0035]” and vehicle 102 is located at HUB202-F., See Fig. 2A). 

 As per Claim 12, Erez as modified by Liu and Yan and Kislovskiy and Grochocki teaches the limitation of Claim 1. However, Erez in view of Liu and Yan and Kislovskiy and Grochocki teaches, providing, by the dynamic transportation matching system, a benefit associated with the transportation request based on at least one attribute of the first or second personal mobility vehicle  (Liu: via providing multi-modal transportation system 200, providing multi-modal Hubs 202A-202-F, having road-based transportation system (e.g., bicycles) and cars 102 , “….which may traverse paths 206 to facilitate the movement of users from location to location” [0035]) by using bicycle and cars based on traffic situation to arrive at destination).

Claim 13 is being rejected using the same rationale as claim 1.  
Claim 14 is being rejected using the same rationale as claim 2.
Claim 15 is being rejected using the same rationale as claim 3. 
Claim 16 is being rejected using the same rationale as claim 4.
 Claim 17 is being rejected using the same rationale as claim 5.
 Claim 18 is being rejected using the same rationale as claim 7.
Claim 19 is being rejected using the same rationale as claim 8.
Claim 20 is being rejected using the same rationale as claim 1.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663